DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Regarding claim 1, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitations preceding and following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 2-9 are indefinite as they depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-20 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2013/0235041 to Bierweiler et al. (Bierweiler).  In regards to claims 1, 10, 11, Bierweiler discloses a method performed by a data processing device (160) having at least one processor (161) and at least one memory (164) including computer program code configured to cause the data processing device to perform the method (see ¶¶ [0152-0154] for describing a data processing device comprising a graph creating unit and a database for storing the installation data, component type data, and control data necessary to create the graph of an industrial installation), said method comprising:
obtaining and/or determining graph data, wherein the graph data represent a graph (1) associated with a packaging plant (2), wherein the graph comprises a plurality of nodes (3) and a plurality of edges (5), wherein each edge from the plurality of edges connects two nodes from the plurality of nodes with one another, wherein each node from the plurality of nodes represents a component of the packaging plant, and wherein each edge from the plurality of edges represents a possible packaging process connection between two components of the packaging plant (see ¶¶ [0018-0019], [0065-0068], [0156] for describing the graph creating unit as being configured to receive installation data and component type data wherein the component types are represented by nodes and process connections between component types are represented by edges); 
storing of the graph data in a memory of the data processing device (see 
receiving of packaging plant status data, wherein the packaging plant status data are indicative of a packaging process that is feasible by the packaging plantsee ¶¶ [0070-0078], [0084], [0157], [0165] for describing a process data module configured to receive feedback on the operating status of observable installation components and the component connected thereto); and 
determining of a representative of the packaging process that is feasible by the packaging plant at least partially based on the packaging plant status data and the graph represented by the graph data, wherein the representation of the feasible packaging process of the packaging plant comprises at least one of a subset of a plurality of nodes and/or a subset of a plurality of edges (see ¶¶ [0018-0019], [0161] for creating a plurality of overall graphs, each of which is assigned to a part of the installation, e.g. to a subsystem or an operating state group, and is based on the installation flow diagram and component type data).

In regards to claims 2 and 13, Bierweiler further discloses that the packaging plant is configured to perform at least two different packaging processes. See ¶¶ [0011-0012], [0018] (describing an industrial installation comprising a plurality of connections between different installation components).

In regards to claims 3 and 14, Bierweiler further discloses that the graph associated with a packaging plant represents all packaging processes feasible by the See ¶ [0019] (providing a graph of the industrial installation representing individual process parameters of the installation components and connections and interactions that exist between the individual process parameters of the installation components).

In regards to claims 4 and 15, Bierweiler further discloses that the packaging plant status data contain information on at least one of the activity or the active output of one or more components of the packaging plant. See ¶¶ [0071-0078] (describing installation data including data on the different installation components and assigned process parameters).

In regards to claims 5 and 16, Bierweiler further discloses that each edge from the plurality of edges is a directed edge, wherein each edge from the plurality of edges is activatable and inactivatable and wherein the activity status of each edge from the plurality of edges is at least associated with the activity or with the active output of the components of the packaging plant represented by the starting node of the respective edge from the plurality of edges. See ¶¶ [0012-0016] (monitoring the operating status of installation components and connections there between, the operating status ranging from below normal to normal to above normal levels).

In regards to claims 6 and 17, Bierweiler further discloses that when determining the representation of the packaging process that is feasible by the packaging plant, only active edges from the plurality of edges and nodes from the plurality of nodes  See ¶ [0019] (creating overall graphs of the entire installation or component graphs of portions of the installation).

In regards to claims 7 and 18, Bierweiler further suggests that the packaging plant status data are indicative of a packaging process performed by the packaging plant within a certain time frame. See ¶¶ [0071-0078] (describing flow meters and sensors for tracking the flow of material at a point over a period of time).

In regards to claims 8 and 19, Bierweiler further discloses that the method further comprises: providing or outputting of the representation of the packaging process that is feasible by the packaging plant obtained as result of the determining. See ¶¶ [0165-0166] (describing an evaluation module for displaying installation components and connections).

In regards to claims 9 and 20, Bierweiler further discloses that the packaging plant comprises one or more of the following components: a heating system, a filling machine, an applicator for the application of at least one of closures or drinking straws, a switch, a chute, a bulk packer, a palletiser, a buffer, a vertical storage, a cartoner. See ¶¶ [0071-0078] (describing a number of different installation components including containers to which a filling level is assigned).

Claim 12 is rejected under §102(a)(1) as being anticipated by Bierweiler, supra.  In regards to claim 12, Bierweiler discloses a system comprising a data processing device according to claim 11 (see Claim 11 supra); and a packaging plant (see ¶¶ [0004], [0170-0172] for describing an industrial installation such as a beverage and food processing plant and suggesting the industrial installation is broad enough to include the packaging plant).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/KYLE O LOGAN/Primary Examiner, Art Unit 3655